DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 13th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 4, 12, 16, and 17, the limitations “wavelength-beam-combining (WBC) dimension” and “non-WBC dimension” are unclear and renders the claims indefinite. Specifically it is unclear if this is intended to be a physical dimension identifiable with an axis or some other sort of dimension. The specification says “Various WBC laser systems combine beams emitted by beam emitters along a single direction, or dimension, termed the "WBC dimension." Accordingly, WBC systems, or "resonators," often feature their various components lying in the same plane in the WBC dimension. The dimension perpendicular to the WBC dimension, in which the beams are not combined, is typically termed the "non-WBC dimension." But as shown in Fig. 2 of the present application, there are at least two beams with different optical directions, i.e. dimensions, and the beam itself is bent and reflected around so that it is traveling in different dimensions at various points of the optical path. Accordingly, it is unclear how one can assign a single given direction in physical space the label “WBC dimension” with a perpendicular direction being a “non WBC dimension” because depending on which part of the optical path one is looking at these would be contradictory. Accordingly, for the purpose of examining the claims currently pending, any reference in any of the claims to “a wavelength-beam-combining (WBC) dimension”, “the WBC dimension”, “a non-WBC dimension perpendicular to the WBC dimension”, “the non-WBC dimension” in any of the claims below, will be interpreted to mean “a spatial direction”. 

Regarding claims 2, 3, 5-11, 13-15, and 18-25, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-8, 10, 12, 15-18, 20, 22, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muendel (US 2015/0003484 A1).
Regarding claim 1, Muendel teaches an alignment system for use with a laser resonator that spatially overlaps multiple input beams along a wavelength-beam-combining (WBC) dimension and outputs a resulting output beam from a beam output (See, e.g., the combination of emitters 12 and collimators 16/18 in Fig. 8B, which correspond to a laser resonator spatially overlapping multiple input beams along a direction and outputting the beams in a collimated fashion that can be considered “an output beam” itself, further note this limitation is met in light of the 112 rejection above), the alignment system comprising: 
	a dispersive element for receiving the output beam and dispersing the output beam to generate a plurality of dispersed beams in the WBC dimension (See, e.g., mirrors 20 in Fig. 8B which disperse beams into the optical system (unnumbered in Fig. 8B but corresponding to options 300, 400, 500, in Figs. 3-5) in a direction, note this limitation is met in light of the 112 rejection above); 
	a beam profiler for receiving the plurality of dispersed beams and generating images of relative positions of the dispersed beams received by the beam profiler (See, e.g., fiber 30 which, via fiber facet 31, receives beams and generates images of their relative positions by transmitting their light through the fiber); 
	disposed optically downstream of the beam output and optically upstream of the beam profiler, a first lens having optical power in a non-WBC dimension perpendicular to the WBC dimension (See, e.g., any of lenses 303, 403, or 503 in Figs. 3-5 located between mirrors 20 and fiber 30 in Fig. 8B, which correspond to various embodiments, note that this limitation is met in light of the 112 rejection above); and 
	disposed optically downstream of the dispersive element and optically upstream of the beam profiler, a second lens, having optical power in the WBC dimension, for focusing the dispersed beams on the beam profiler (See, e.g., any of lenses 302, 402, or 502 in Figs. 3-5 located between mirrors 20 and fiber 30 in Fig. 8B, which correspond to various embodiments, note that this limitation is met in light of the 112 rejection above).
Regarding claim 3, Muendel teaches the device set forth above and further teaches wherein the first lens is disposed optically upstream of the dispersive element (Note that upstream/downstream are relative terms that depend on where you start counting from, so when starting from the fiber 30 the lenses 303,403,503 are “upstream” of mirrors 20 in this way).
Regarding claim 4, Muendel teaches the device set forth above and further teaches wherein the first lens only has optical power in the non-WBC dimension (Note this limitation is met in view of the 112 rejection above because the first lens only has power in a spatial direction).
Regarding claim 5, Muendel teaches the device set forth above and further teaches wherein a focal length of the first lens is larger than a focal length of the second lens (See, e.g., the embodiment of Fig. 3A which shows this to be true in the fast axis with light rays).
Regarding claim 6, Muendel teaches the device set forth above and further teaches wherein at least one of the first lens or the second lens comprises a cylindrical lens (See, e.g., paragraph [0050] which explains this).
Regarding claim 7, Muendel teaches the device set forth above and further teaches wherein an optical distance between the first lens and the beam profiler is approximately equal to a focal length of the first lens See, e.g., the embodiment of Fig. 4B which shows this to be true in the slow axis with light rays).
Regarding claim 8, Muendel teaches the device set forth above and further teaches wherein an optical distance between the first lens and the beam profiler is greater than a focal length of the first lens (See, e.g., the embodiment of Fig. 3A which shows this to be true in the fast axis with light rays).
Regarding claim 10, Muendel teaches the device set forth above and further teaches wherein an optical distance between the second lens and the beam profiler is approximately equal to a focal length of the second lens (See, e.g., the embodiment of Fig. 3A which shows this to be true in the fast axis with light rays).
Regarding claim 12, Muendel teaches the device set forth above and further teaches wherein the second lens only has optical power in the WBC dimension (Note this limitation is met in view of the 112 rejection above because the lens only has power in a spatial direction).
Regarding claim 15, Muendel teaches the device set forth above and further teaches a third lens disposed optically downstream of the beam output and optically upstream of the first lens (See, e.g., paragraph [0055] which explains this, and note that as upstream/downstream are relative terms the fact that the third lens can be added between the first lens and the mirrors meets this limitation).
Regarding claim 16, Muendel teaches the device set forth above and further teaches wherein the third lens has optical power in the non-WBC dimension (Note this limitation is met in view of the 112 rejection above because the lens has power in a spatial direction).
Regarding claim 17, Muendel teaches the device set forth above and further teaches wherein the third lens only has optical power in the non-WBC dimension (Note this limitation is met in view of the 112 rejection above because the lens has power in a spatial direction).
Regarding claim 18, Muendel teaches the device set forth above and further teaches wherein a focal length of the third lens is less than a focal length of the first lens (See, e.g., paragraph [0055] which explains that the third lens may have a variety of configurations, at least one of which would result in this being the case).
Regarding claim 20, Muendel teaches the device set forth above and further teaches wherein an optical distance between the third lens and the beam profiler is greater than a focal length of the third lens (Note that in at least one situation described in paragraph [0055] this is necessarily the case).
Regarding claim 22, Muendel teaches the device set forth above and further teaches a beam rotator disposed optically downstream of the beam output (See, e.g., mirrors 20 in Fig. 8B which act not only as the dispersive element but also act as a beam rotator that is “downstream” from the beam output when starting to count from the beam output surface).
Regarding claim 23, Muendel teaches the device set forth above and further teaches wherein the beam rotator is configured to rotate the output beam by approximately 90° (See, e.g., Fig. 8B which shows this to be the case).
Regarding claim 25, Muendel teaches the device set forth above and further teaches wherein the beam output comprises a partially reflective output coupler (Note that the collimating lenses here can be considered partially reflective output couplers because they output the light to the dispersive element and necessarily have some level of reflected light, small as it may be).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muendel (US 2015/0003484 A1) in view of Chann et al. (US 2011/0310921 A1).
Regarding claim 2, Muendel teaches the device set forth above but lacks an explicit disclosure wherein the dispersive element comprises a diffraction grating.
	However, in an analogous optical field of endeavor Chann teaches a dispersive element in a laser resonator that comprises a reflective diffraction grating (See, e.g., dispersive element 114 in Fig. 1A-C and paragraph [0036] which explains this). 
	It would have been obvious to a person having ordinary skill to modify the device of Muendel to replace the mirrors 20 with a reflective diffraction grating, as taught by Chann for the purpose of optimizing the optical performance of the device. 

Allowable Subject Matter
Claims 9, 11, 13, 14, 19, 21, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein an optical distance between the first lens and the beam output is approximately equal to a focal length of the first lens.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein an optical distance between the second lens and the dispersive element is approximately equal to a focal length of the second lens.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein the first lens is movable between (i) a first position within a path of the output beam to thereby generate a far-field image via the beam profiler, and (ii) a second position outside the path of the output beam, whereby a near-field image is generated via the beam profiler.
Regarding claim 14, the prior art, alone or in combination, fails to teach a third lens, wherein: a focal length of the third lens is less than a focal length of the first lens; and the first lens and the third lens are interchangeable within a path of the output beam such that (i) when the first lens is within the path of the output beam a far-field image is generated via the beam profiler and (ii) when the third lens is within the path of the output beam a near-field image is generated via the beam profiler.
Regarding claim 19, the prior art, alone or in combination, fails to teach wherein an optical distance between the third lens and the beam output is approximately equal to a focal length of the third lens.
Regarding claim 21, the prior art, alone or in combination, fails to teach wherein the third lens is movable between (i) a first position within a path of the output beam to thereby generate a near-field image via the beam profiler, and (ii) a second position outside the path of the output beam, whereby a far-field image is generated via the beam profiler.
Regarding claim 24, the prior art, alone or in combination, fails to teach wherein the beam rotator comprises (i) two confocal cylindrical lenses, (ii) a dove prism, or (iii) two reflectors.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872